400 U.S. 16 (1970)
COLOMBO
v.
NEW YORK.
No. 175.
Supreme Court of United States.
Decided October 19, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF NEW YORK.
PER CURIAM.
The petition for a writ of certiorari is granted, the judgment is vacated, and the case is remanded to the Court of Appeals of New York for further consideration in light of Waller v. Florida, 397 U.S. 387.
MR. JUSTICE BLACK is of the opinion that certiorari should be granted and the judgment reversed on the ground that the state prosecution is barred by the Double Jeopardy Clause of the Fifth Amendment of the Constitution.